Exhibit 10.2

 

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) dated as
of December 12, 2013 is by and between WSRH CHICAGO, L.L.C., a Delaware limited
liability company (“Seller”), and CWI CHICAGO HOTEL, LLC, a Delaware limited
liability company (“Purchaser”).  Seller and Purchaser are sometimes referred to
collectively in this Agreement as the “Parties” and individually as a “Party”.

 

W I T N E S S E T H:

 

WHEREAS, Seller and Purchaser have entered into that certain Purchase and Sale
Agreement dated as of November 25, 2013, (as the same may be amended, modified
or supplemented, the “Agreement”); and

 

WHEREAS, Seller and Purchaser have agreed to amend the Agreement in accordance
with the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.                                    Definitions.  All capitalized terms used
but not defined herein shall have the meanings set forth in the Agreement.

 

2.                                    Closing.  Section 6.1 of the Agreement is
hereby deleted in its entirety and replaced by the following:

 

6.1                            Closing.  The closing of the transactions
contemplated herein (the “Closing”) shall be held through a customary New
York-style closing escrow at the offices of the Title Company at 30 North
LaSalle Street, Chicago, Illinois 60602, on December 31, 2013 or such earlier or
later date as set forth in this Section 6.1 (the “Closing Date”), unless the
parties mutually agree in writing upon another place, time or date. 
Notwithstanding the foregoing, Purchaser shall have the right, to be exercised
in Purchaser’s sole and absolute discretion, to cause Closing to occur on any
date specified by Purchaser between December 19, 2013 and December 31, 2013
(inclusive), by delivering written notice of such election (the “Closing
Notice”) to Seller at least three (3) days prior to the earlier of (a) the
Closing Date then-scheduled under this Section 6.1 as of the date of Purchaser’s
delivery of the Closing Notice and (b) the Closing Date specified by Purchaser
in such Closing Notice.  In addition, Purchaser shall have the right, to be
exercised in Purchaser’s sole and absolute discretion, to revoke such Closing
Notice by delivering written notice of such revocation (the “Closing Notice
Revocation”) to Seller at least one (1) day prior to the Closing Date set forth
in the applicable Closing Notice, in which event the Closing shall occur on the
Closing Date specified by Purchaser in such Closing Notice Revocation, which
Closing Date shall be between December 19, 2013 and December 31, 2013
(inclusive).  Notwithstanding the foregoing, in no event shall Seller have any
obligation to close unless all conditions precedent to such obligation set forth
in this Agreement have been satisfied, including, without limitation, receipt by
Seller of the Manager Consent, the Hotel Ground Lease Lessor Consent and the
Hotel Service Area Lease Lessor Consent.

 


 

3.                                    No Further Modification.  Except as
modified hereby, the Agreement shall remain in full force and effect, and as
modified hereby, the Agreement is ratified and confirmed in all respects.

 

4.                                    Representations and Warranties.  Seller
and Purchaser each hereby represent and warrant that it has full right, power
and authority to enter into this Amendment and that the person executing this
Amendment on behalf of Seller and Purchaser, respectively, is duly authorized to
do so.

 

5.                                    Counterparts; Electronic Signatures.  This
Amendment may be executed in one or more counterparts, each of which shall
constitute an original and all of which when taken together shall constitute one
and the same instrument.  An executed facsimile or .pdf of this Amendment may be
relied upon as having, and shall be deemed to have, the same force and effect as
an original.

 

6.                                    Governing Law.  This Amendment shall be
governed by the laws of the State of Illinois, without giving effect to any
principles regarding conflict of laws.

 

[NO FURTHER TEXT ON THIS PAGE]

 


 

IN WITNESS WHEREOF, Seller and Purchaser have executed this First Amendment to
Purchase and Sale Agreement as of the date first above written.

 

 

SELLER:

 

 

 

WSRH CHICAGO, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Steve Cho

 

 

 Name:  Steve Cho

 

 

 Title:    Managing Director

 

 

[Signatures continue on following page]

 

 

Signature Page to First Amendment to Purchase and Sale Agreement

Renaissance Chicago Downtown Hotel

 


 

 

 PURCHASER:

 

 

 

CWI CHICAGO HOTEL, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Gil Murillo

 

 

Name:  Gil Murillo

 

 

Title:    Vice President

 

 

Signature Page to First Amendment to Purchase and Sale Agreement

Renaissance Chicago Downtown Hotel

 

 